DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2022 has been entered.

 Response to Amendment
Claims 1-10 and 12 were rejected in Office Action mailed on 10/18/2021.
Applicant filed a response and amended claim 1. Claims 11 was previously cancelled.
Claims 1-10 and 12-13 are currently pending in the application, of claim 13 is withdrawn from consideration.
Claims 1-10 and 12 are being examined on the merits in this Office Action.

Claim Objections
Claims 1, 3-6 and 9 are objected to because of the following informalities: 
In claim 1, line 4, 7 and 10, it is suggested to amend “including” to - -comprising- -.
In claim 3-6 and 9, it is suggested to amend “the stacking direction” to - -the direction in which the battery cells are stacked- -..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the specifics of “wherein the bus bar support and the front and rear section form another double-wall structure”.  Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
In claim 12, the specifics “at least one insertion guide is formed on any one of the bus bar assembly” and “at least one guide groove is formed in the bottom section” does not appear to be supported by the originally filed disclosure. Paragraph [0082] (as published) describe the at least one insertion guide protruding from the bus bar assembly side formed at a position of the bottom section and paragraph [0082]-[0083] (as published) described the at least one guide groove formed on the bus 
Regarding dependent claims 2-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "any one of the bus bar assembly" and “the other one of the bus bar assembly”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
To overcome the above rejection, dependent claim 12 may be added to independent claim 1. In addition, the particulars as recited in paragraphs [0056], [0074], and [0082] may be added to independent claim 1. The following amendments to the claims are suggested in order to overcome the above rejection and potentially place the application in condition of allowance:
Claim 1
A battery module comprising: 
a battery stack formed by stacking a plurality of battery cells, wherein the plurality of battery cells include a plurality of corresponding electrode tabs; 
a first case unit comprising
a second case unit comprising 
a bus bar assembly comprising comprising a frame structure;
wherein the bus bar support is configured to support and surround an entire outer surface of the at least one bus bar; 
a front and rear section coupled with the first case unit and the second case unit, respectively, and configured to cover the bus bar assembly, 
wherein the pair of first sidewalls and the pair of second sidewalls overlap with each other to form a double-wall structure in the direction in which the battery cells are stacked, and 
wherein at least one insertion guide is formed at the bottom section of the first case unit with a predetermined height, and at least one guide groove is formed in the bus bar support, wherein the at least one insertion guide is inserted into the at least one guide groove.


Cancel Claims 12-13
Response to Arguments
Applicant’s argument filed on 01/28/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the arguments are drawn to the new limitations which have been addressed above.  

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osio et al. (U.S. Patent Application Publication 2018/0219265). Osio teaches a battery module with a double wall design (see figure 3-4) to provide impact protection for the battery cells (paragraph [0248]).
Ikeda et al. (U.S. Patent Application Publication 2016/0226044). Ikeda teaches a battery module with a double wall structure (see figure 2-3) (paragraph [0015]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723